         Case 3:16-cr-00347-RDM Document 302 Filed 05/04/21 Page 1 of 6



                                 UNITED STATES DISTRJCT COURT
                           FOR THE MIDDLE DISTRJCT OF PENNSYLVANIA


 UNITED STATES OF AMERJCA
                                                           Case No. 3:16-CR-347

                                                           ORDER ON MOTION FOR
 V.                                                        SENTENCE REDUCTION UNDER
                                                           18 U.S .C. § 3582(c)(l)(A)
FRANK J. CAPOZZI
                                                           (COMPASSIONATE RELEASE)



        Upon motion of [8] the defendant   •   the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S.C. § 3582(c)(l)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

•     GRANTED

        •   The defendant's previously imposed sentence of imprisonment of _ _ _ _ _ __

is reduced to- - - - - - - - - - - -. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

        •   Time served.

        If the defendant's sentence is reduced to time served:

                •      This order is stayed for up to fourteen days, for the verification of the

                       defendant' s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant's safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
Case 3:16-cr-00347-RDM Document 302 Filed 05/04/21 Page 2 of 6




                and it is safe for the defendant to travel. There shall be no delay in

                ensuring travel arrangements are made. If more than fourteen days are

                needed to make appropriate travel arrangements and ensure the

                defendant's safe release, the parties shall immediately notify the court and

                show cause why the stay should be extended; or

        •       There being a verified residence and an appropriate release plan in place,

                this order is stayed for up to fourteen days to make appropriate travel

                arrangements and to ensure the defendant's safe release. The defendant

                shall be released as soon as appropriate travel arrangements are made and

                it is safe for the defendant to travel. There shall be no delay in ensuring

                travel arrangements are made. If more than fourteen days are needed to

                make appropriate travel arrangements and ensure the defendant' s safe

                release, then the parties shall immediately notify the court and show cause

                why the stay should be extended.

•   The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

•   Under 18 U.S.C. § 3582(c)(l)(A), the defendant is ordered to serve a "special term" of

•   probation or   •   supervised release of__ months (not to exceed the unserved portion

of the original term of imprisonment).

        •   The defendant' s previously imposed conditions of supervised release apply to

        the "special term" of supervision; or




                                            2
        Case 3:16-cr-00347-RDM Document 302 Filed 05/04/21 Page 3 of 6




                •   The conditions of the "special term" of supervision are as follows:




        •   The defendant' s previously imposed conditions of supervised release are unchanged.

        •   The defendant's previously imposed conditions of supervised release are modified as

        follows:




•   DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before_ _ _ _ _ _ __, along with all Bureau of

Prisons records (medical, institutional, administrative) relevant to this motion.




                                                  3
         Case 3:16-cr-00347-RDM Document 302 Filed 05/04/21 Page 4 of 6



 IBI DENIED after complete review of the motion on the merits.

         IBI FACTORS CONSIDERED (Optional)


Defendant is a sixty-three-year-old male currently incarcerated at the Tallahatchie County
Correctional Facility in Tutwiler, Mississippi. His projected release date is December 11 , 2023.

By Order of April 9, 2021 , the Court denied Defendant's motion for compassionate release without
prejudice based on the conclusion that Defendant had not shown that he had exhausted
administrative remedies as required by 18 U.S.C. § 3582(c)(l)(A). (Doc. 298 at 4.) Although the
Court agreed to reconsider that determination by Order of April 30, 2021 , to assess whether
Defendant' s reply brief (Doc. 297) would lead to a different outcome (see Doc. 301), Defendant' s
exhaustion of administrative remedies remains an issue. According to Defendant, he sent a request
to the warden of the Tallahatchie County Correctional Facility, Martin Frink, on December 2,
2020, but never received an answer. (Doc. 297 at 7.) Defendant's letter motion seeking
compassionate release is postmarked December 22, 2020. (Doc. 281 at 3.) Therefore, the requisite
thirty days from Warden Frink' s receipt of Defendant' s request had not elapsed before he filed the
instant motion. See 18 U.S.C. § 3582(c)(l)(A). The record indicates that Defendant received a
response to his request on March 8, 2021 , in which Mr. Frink stated that the relief requested "is not
in my purview! You have to file or hire an attorney." (Doc. 297 at 51.) This response is likely
grounded in the fact that, according to the Federal Bureau of Prisons Inmate Locator, Defendant is
"NOT IN BOP CUSTODY." Https://www.bop.gov/inmateloc/ (last visited May 4, 2021). As
explained by the Government,

       [t]he defendant is housed at the Tallahatchie County Correctional Facility in
       Mississippi, a privately run detention center which the United States Marshal
       Service contracts with to hold federal inmates. The Defendant is to be transferred to
       the custody of the Federal Bureau of Prisons in the future to serve his sentence.

(Doc. 288 at 4.) In these circumstances, the Court will assume arguendo that administrative
exhaustion has been satisfied and proceed with the requisite analysis.

Defendant identifies immunodeficiency with Hepatitis-C, obesity, and high blood pressure as the
medical conditions which qualify him for release. (Doc. 281 at 2.) According to the CDC, obesity
puts him at an increased risk of severe illness if he contracts COVID-19; immune deficiency and
high blood pressure are conditions which might put him at risk of developing severe illness if he
contracts COVID-19. Defendant also states that he is prediabetic, has chronic pain, has been
recommended for a hip replacement, walks with a cane due to his ambulatory concerns, and,
because of mobility issues, has difficulty with foot and lower leg care. (Doc. 297 at 5.)

Based on Defendant' s medical conditions and age, the Court will further assume that Defendant
has presented extraordinary and compelling reasons for a reduction in sentence. Thus, the Court
will proceed to consideration of the 18 U.S.C. § 3553(a) factors.

Defendant focuses on the "white collar" nature of his crime and his positive behavior while on
pretrial release for approximately eight months. (Doc. 297 at 18.) He acknowledges a long
criminal history but maintains that he "has been law-abiding for a majority of his life." (Id. at 19.)
                                                   4
         Case 3:16-cr-00347-RDM Document 302 Filed 05/04/21 Page 5 of 6




Regarding his more recent convictions, Defendant states that his wife "involved the whole family
with a marijuana sales business" which led to his 2005 arrest for Delivery of Marijuana and
Conspiracy to Possess with Intent to Distribute Marijuana. (Id. at 21-22.) He states that he was
"illegally convicted" on charges related to his 2013 arrest for Fraud in Completing Insurance
Claims; Insurance Fraud; Theft by Deception; and Conspiracy-Theft by Deception and he "will be
filing to vacate his three-year sentence in state prison and expunge the record after he is released. "
(Id. at 22.) Defendant also contends that he pleaded guilty in 2015 to charges stemming from his
2014 arrest for Fraud Obtaining Food Stamps/Assistance because "his key witness was hospitalized
... and was unable to appear to testify in trial of Capozzi ' s innocence." (Id.) Information in the
PSR related to his 2005, 2013 , and 2014 arrests includes the following: in 2005 Defendant himself
sold marijuana to an undercover officer (Doc. 207 ,r 42); the 2013 charges were based on
Defendant' s submission of false information to receive disability benefits to which he was not
entitled (id. ,r 43); and his 2014 charges related to the submission of fraudulent forms to Luzerne
County Public Assistance that resulted in him receiving $14,490 in benefits to which he was not
entitled (id. ,r 44).

Defendant acknowledges that his pretrial release in the present case was revoked because of
contact with a co-defendant but implies that the revocation was improper. (Id. at 19.) Defendant' s
explanation for the revocation of bail in this case is not consistent with the PSR's summary. (Doc.
207,r 4.) His bail was also revoked in 2015 prior to his conviction related to the 2013 arrest. (Id. ,r
43.)

Defendant admits that his crimes "were a very serious violation of the law." (Doc. 297 at 21.)
However, he contends that he does "not pose a threat to society or have any recourse to break the
law" because he "needs to rehabilitate his health." (Id. at 20.) The nature and circumstances of
Defendant' s crimes were addressed in the PSR. He filed hundreds of fraudulent tax returns and
thereby received fraudulently obtained tax refunds. (Doc. 207,r 15.) Defendant often used the
identities of individuals, many of whom were incarcerated, who had no knowledge that returns
were being filed in their name. (Id. ,r 10.) Although the plea agreement indicates that the
defendant is responsible for restitution of $398,991.05 , the Government has since determined that
the false claim amount is $519,690 and resulted in a tax loss and restitution of $397,670.05. (Id. ,r
15.) These facts show that Defendant's scheme was extensive. His history of various types of
fraudulent activity as evidenced by the current charges and those lodged in 2013 and 2014 indicate
that his pattern of behavior does not support his conclusion that he does "not pose a threat to
society or have any recourse to break the law" because he "needs to rehabilitate his health." (Id. at
20.) His illegal behavior in these instances stemmed from the sedentary pursuits of filing
fraudulent forms to obtain funds to which he was not entitled, and ill-health is no deterrent to such
activity. Further, the Court agrees with the Government' s assessment that there is no indication
that Defendant will follow the rules of supervision (Doc. 288 at 17) as he had his pretrial release
revoked in this case in January 2019 and also in April 2015 while he was released on bail for the
2013 arrest. (Doc. 207,r,r 4, 43.) Thus, consideration of the 18 U.S .C. § 3553(a) factors,
particularly the need for the sentence to reflect the seriousness of the offense, adequate punishment
and deterrence, and protection of the public, strongly supports the propriety of the current sentence
and indicates that Defendant should serve the remaining term of the seventy-month period of
incarceration imposed on September 14, 2020. (Doc. 271.)



                                                   5
        Case 3:16-cr-00347-RDM Document 302 Filed 05/04/21 Page 6 of 6




•   DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(l)(A), nor have 30 days lapsed since receipt of the

defendant's request by the warden of the defendant' s facility.

IT IS SO ORDERED.

Dated    6/L//'-'




                                                 6
